Citation Nr: 0207838	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  01-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to May 11, 2000, for 
the grant of service connection for non-Hodgkin's lymphoma, 
for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1965 to 
February 1968.  The veteran died in June 2000, and the 
appellant is his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an effective date prior to May 11, 2000, for the grant 
of service connection for non-Hodgkin's lymphoma, for accrued 
benefit purposes.  

The January 2002 Board decision remanded the case to obtain 
additional VA medical records.  This matter is now before the 
Board for appellate review.  


FINDINGS OF FACT

1.  The May 2000 rating decision granted service connection 
for non-Hodgkin's lymphoma effective from May 24, 2000; the 
June 2000 rating decision revised the effective date to May 
11, 2000.  

2.  An October 12, 1999 VA Agent Orange examination report, 
which includes a diagnosis of non-Hodgkin's lymphoma, 
constitutes an informal claim for service connection for non-
Hodgkin's lymphoma.  



CONCLUSION OF LAW

The criteria for an effective date of October 12, 1999 for 
the grant of service connection for non-Hodgkin's lymphoma, 
for accrued benefit purposes, are met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the appellant in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
appellant filed lay statements with the RO and declined the 
opportunity for a hearing.  The RO's February 2002 letter to 
the appellant, the May 2001 rating decision, and the August 
2001, October 2001, and March 2002 statements of the case 
informed the appellant of the applicable laws and regulations 
and of the evidence needed to substantiate the claim.  Since 
the appellant was informed of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claim and provided ample opportunity to submit such evidence, 
and the VA has also attempted to obtain such evidence, the VA 
has fulfilled its duty to assist and inform the appellant.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For a claim received more than one year after separation from 
service, the effective date for service connection is the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.400.  

According to private medical records received in May 2000, 
entitlement to service connection for non-Hodgkin's lymphoma 
arose no earlier than August 1999.  The veteran's May 2000 
authorization to release medical information indicated that 
documentation of non-Hodgkin's lymphoma went back no further 
than August 1999, and the representative's September 2000 
statement asserted that the veteran was first diagnosed with 
non-Hodgkin's lymphoma in August 1999.  In a letter dated 
September  17, 1999, a private cancer specialist noted that 
the veteran had acute onset of right hip pain, which was not 
attributable to arthritis, on August 22, 1999.  After the 
veteran underwent a computed tomography scan, scrotal 
ultrasound, needle biopsy, and bone marrow aspirate, the 
private cancer specialist opined that the veteran was likely 
suffering from a low-grade lymphoma which had transformed 
into a high-grade lesion in the retroperitoneum.  Given the 
medical evidence, entitlement to service connection for non-
Hodgkin's lymphoma arose no earlier than August 22, 1999.  

The case then turns on whether the veteran filed the claim 
for service connection for non-Hodgkin's lymphoma before or 
after August 22, 1999.  A claim or application is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p).  The date of receipt is the 
date on which a claim, information, or evidence was received 
in VA.  See 38 C.F.R. § 3.1(r).  

The veteran's October 12, 1999 VA Agent Orange examination 
report will be construed as the earliest informal claim of 
entitlement to service connection for non-Hodgkin's lymphoma.  
As the appellant has pointed out, there was no ambiguity 
about why the veteran's contacted the VA for an Agent Orange 
examination because he did not seek or need VA medical 
treatment for non-Hodgkin's lymphoma.  Private medical 
records from August 1999 to May 2000 showed that he had 
already consulted his personal physician and a private cancer 
specialist, undergone diagnostic tests at a private 
laboratory, received an orchiectomy at a private hospital, 
and started private chemotherapy sessions when he appeared 
for the one-time VA Agent Orange examination.  He provided 
dates of Vietnam service for the VA examiner's use and 
clearly indicated that he had already been diagnosed and 
started on treatment by private health care providers.  

The October 12, 1999 VA Agent Orange examination report was a 
writing that served no purpose other than to inform the VA of 
the veteran's belief in entitlement to compensation for 
having contracted non-Hodgkin's lymphoma.  Any communication 
or action, indicating an intent to apply for a benefit under 
the laws administered by VA and identifying the benefit 
sought, from a claimant or a duly authorized representative 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
The VA is deemed to have had constructive knowledge of the 
October 12, 1999 VA examination report because documents 
generated by VA medical facilities are in the VA's control, 
even if the records are not in the veteran's claims folder.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Because the October 12, 1999 informal claim was received by 
the VA later than August 22, 1999, when entitlement to 
service connection for non-Hodgkin's lymphoma arose, the 
effective date for the grant of service connection is 
October 12, 1999.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.151, 3.155.  

The veteran's private medical records, including the August 
1999 diagnosis of non-Hodgkin's lymphoma, were not filed with 
the VA until May 2000, and they were not available for review 
by the October 1999 VA Agent Orange examiner.  The veteran 
could not have evidenced a belief in entitlement to service 
connection for non-Hodgkin's lymphoma prior to October 12, 
1999.  


ORDER

Entitlement to an effective date of October 12, 1999, for the 
grant of service connection for non-Hodgkin's lymphoma, for 
accrued benefit purposes, is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

